Citation Nr: 1732901	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  11-33 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected status post rectal surgery.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active military service from September 1977 to September 1981 and April 1983 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran testified before the undersigned Veterans Law Judge in December 2012; a transcript of the hearing has been associated with the claims file.  

At his December 2012 Board hearing, the Veteran indicated his desire to withdraw his appeal of entitlement to service connection to degenerative joint disease and strain of both hips.  In an October 2014 decision, the Board dismissed these claims, and remanded the matter seeking an increased rating for service-connected status post rectal surgery without visible scarring with anal incontinence.  As development has been completed, this matter is once again before the Board.  

Although the Board previously acknowledged that the Veteran indicated that he was working on a claim for TDIU and referred the matter to the AOJ for appropriate action, the Board finds that the issue of entitlement to TDIU is part of the increased rating claims on appeal, as reflected on the first page of this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Because the issue of entitlement to TDIU is closely tied with the increased rating claims on appeal, the Board finds that the issues are inextricably intertwined and that adjudication of the TDIU issue must be deferred.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).

The Veteran was last afforded a VA examination in December 2014 for his service-connected status post rectal surgery without visible scarring with anal incontinence.  Since that time, he submitted treatment records from Dr. M.E. Schertzer dated in March and April 2015 that documented worsening of his incontinent symptoms to both solid and loose stool, which was felt to be completely incapacitating and necessitating an operative procedure for placement of an InterStim for his severe incontinence.  

In light of the above, the Board finds that a remand is necessary at this time in order to afford the Veteran another VA examination or examinations that accurately assess the current severity of his service-connected status post rectal surgery without visible scarring with anal incontinence.  Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403   (1997); Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).

Given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file on remand as well.  The Board notes that treatment records dated through September 2014 have been associated with the record.  Additionally, the Veteran should be given the opportunity to submit any additional evidence pertinent to his claims, including treatment records from Georgia Rectal Clinic and Dr. M.E. Schertzer.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all relevant VA treatment records dated from September 2014 to the present.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e). 

2. Contact the Veteran and request authorization to obtain any outstanding records pertinent to his claim, including any private treatment records following the proper VA procedures, including treatment records from Georgia Rectal Clinic and Dr. M.E. Schertzer.

3. The Veteran should be scheduled for a VA examination with an appropriate medical professional to determine the current severity of his status post rectal surgery without visible scarring with anal incontinence.  The claims file must be made available to the examiner, and the examiner should include in the examination report discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

The examiner is requested to address the following:

(a) Identify the nature and severity of all current manifestations/symptoms of the service-connected status post rectal surgery without visible scarring with anal incontinence; 

(b) state whether the post rectal surgery without visible scarring with anal incontinence results in constant slight, or occasional moderate leakage; occasional involuntary bowel movements necessitating wearing of pads; extensive leakage and fairly frequent involuntary bowel movements; or, complete loss of sphincter control;

(c) The examiner should also indicate whether there has been any change(s) in severity of the disability since the January 26, 2009 effective date assigned for this disability.  If so, the examiner should identify the approximate date of the change(s), and provide an assessment of the severity of the disability on each date.

The examiner must support any and all conclusions and opinions with clear rationale which includes specific references to the evidence of record or medical knowledge upon which the examiner relied. In providing this rationale, the examiner must take the Veteran's medical history into consideration and use the language provided above.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. If, after accomplishing all requested action, as well as any additional action deemed warranted, additional evidence is received, readjudicate the claim on appeal in light all pertinent evidence and legal authority.

6. If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




